Case 2:19-cV-O7359-I\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 1 of 18 Page|D: 1

ORANSKY, SCARAGGI & BORG, P.C.
Andrew D. Borg, Esq. (9384)

175 Fairfield Avenue, Suite lA

West Caldwell, New Jersey 07007-0866
(973) 364-1200

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

COMPOSITION ROOFERS LOCAL NO. 10
PENSION FUND; COMPOSITION RGGFERS
LOCAL NO. 10 HEALTH FUND;
COMPOSITION ROOFERS LOCAL NO. 10
VACATION FUND; COMPOSITION
ROOFERS LOCAL NO. 10. APPRENTICE
TRAINING FUND; COMPOSITION ROOFERS
LOCAL NO. 10 NRIPP FUND;

ROOFERS UNION LOCAL NO. 10

and Nick Strauss as Trustee and Adrninistrator

Civil Action No.:

COMPLAINT
Plaz'ntiffs,

v.
J & L ROOFING, INC. and FURIA ROOFING, INC.

Defendam‘s.

V\./\/\/\./\/\./\./\/VV\/\/\./V\/\/\/V

 

1. This is a civil action brought by the following (collectively the “Plaintiffs”):

A. Composition Roofers Local No. 10 Pension Fund, Composition Roofers Local
No. 10 Health Fund, Cornposition Roofers Local No. 10 Vacation Fund, Cornposition Roofers Local
No. 10 Apprentice Training Fund, Composition Roofers Local No. 10 NRIPP Fund, Roofers Union
Local 10 (the “Funds”);

B. Nick Strauss, is a member of the Board of Trustees (the “Trustees”) and a
fiduciary of the Funds; and also the Business Manager of Roofers Local Union No. 10;

C. Roofers Local Union No. 10 is a labor organization (the “Union”) for the

purpose of enforcing the relevant provisions of its Collective Bargaining Agreernent (the “CBA”).

Case 2:19-cV-O7359-I\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 2 of 18 Page|D: 2

2. Plaintiffs complain of Defendants J & L Rooflng, Inc. (“J & L”) and Furia Rooflng, Inc.

(“Furia”), referred to collectively as the “Defendants” and allege as follows:

NATURE OF ACTION

3. The Trustees bring this action, pursuant to the pertinent provisions of the Employee
Retirement lncome Security Act of 1974, as amended (“ERISA”); 29 U.S.C. §§ 1001 , et seq. , including
but not limited to ERISA Sections 502(a)(3) and 515, 29 U.S.C. . §§ 1132(a)(3), 1145, to collect unpaid
benefit fund contributions, plus interest, the greater of additional interest or liquidated damages in the
form of twenty percent (20%) of the contributions due, audit fees, attorneys’ fees and other collection
costs from Defendants. Further, Plaintiffs seek to hold Defendants liable as a single employer, as alter
egos of one another and to hold Furia Rooflng Inc. liable as a successor to J & L. In addition, Plaintiffs
seek to compel Defendants to submit to audit by the Funds.

4. In bringing this action, the Trustees are enforcing the Funds’ Agreements and
Declarations of Trust (the “Trust Agreements”) that govern the Funds, as well as the collective

bargaining agreements between J & L and Local Union 10.

JURISDICTION AND VENUE
5. This Court has jurisdiction over this action pursuant to Sections 5 02(e)(1) and 5 02(f) of
ERISA, 29 U.S.C. §§ 1132(e)(1), (f), and 28 U.S.C. §§ 1331 and 1337.
6. Venue properly lies in the District under provisions of Section 502(e)(2) of ERISA, 29
U.S.C. § 1132(e)(2), because the Funds are administered within this District, a breach took place within

this District and Defendants reside or may be found within this District.

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 3 of 18 Page|D: 3
THE PARTIES

7. Plaintiffs are the Trustees of the Funds, and collectively are the “plan sponsor” within
the meaning of ERISA Section 3(16)(B)(iii), 29 U.S.C. § 1002(16)(B)(iii). The Trustees are fiduciaries
ofthe Funds, as defined by ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

8. The Funds are employee benefit plans within the meaning of ERISA Section 3(3),

29 U.S.C. § 1002(3), and are multi-employer plans within the meaning of ERISA Section 3(3 7),20
U.S.C. § 1002(37). They were established pursuant to the terms of various collective bargaining
agreements between the Union, which is a labor organization representing employees in an industry
affecting commerce, and various employers. The Funds provide pension, health and welfare, annuity,
and job training benefits to covered employees, retirees, and their dependents and beneficiaries The
Funds are operated pursuant to the terms of the Trust Agreements.

9. The Funds and the Union maintain offices and are administered at 321 Mason Avenue,
Haledon, Passaic County, New Jersey.

10. Upon information and belief Defendant J & L is a New Jersey corporation that maintains
a principal place of business at 2 Monhegan Street, Clif`ton, Passaic County, New Jersey 07013.

11. Upon information and belief Defendant Furia Roofing lnc. is a New Jersey corporation
that maintains a principal place of business at 2 Monhegan Street, Clifton, Passaic County, New Jersey

07013.

THE COLLECTIVE BARGAINING AGREEMENTS
12. At all times relevant hereto J & L was a party to a series of collective bargaining
agreements with the Union (the “CBAs”).
13. Under the terms of the collective bargaining agreements, J & L was bound by all the
terms and conditions of the Trust Agreements, and the Trust Agreements were made a part of each

collective bargaining agreement and incorporated within each collective bargaining agreement

3

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 4 of 18 Page|D: 4

RELATIONSHIP BETWEEN J & L AND FURIA
14. Upon information and belief, at all times relevant to this action, J & L and
Furia shared common ownership
15. Upon information and belief, at all times relevant to this action, J & L and
Furia shared common management
16. Upon information and belief`, at all times relevant to this action, J & L and
Furia shared common operations
17. Upon information and belief, at all times relevant to this action, J & L and
Furia shared common supervision
18. Upon information and belief, at all times relevant to this action, J & L and
Furia shared common customers
19. Upon information and belief, at all times relevant to this action, J & L and
Furia shared common equipment
20. Upon information and belief, at all times relevant to this action, J & L and
Furia shared common vehicles
21. Upon information and belief, at all times relevant to this action, J & L and
Furia shared a common business purpose.
22. Upon information and belief, at all times relevant to this action, the employees of
J & L and Furia shared similar working conditions
23. Upon information and belief, at all times relevant to this action, the employees of
J' & L and Furia shared similar job classifications
24. Upon information and belief, at all times relevant to this action, the employees of

J & L and Furia shared similar skills and job functions

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 5 of 18 Page|D: 5

25. Upon information and belief, at all times relevant to this action, the employees of
J & L and Furia performed similar services for customers
26. Upon information and belief, at all times relevant to this action, the employees of
J & L and Furia interchanged between the two companies
27. Upon information and belief, at all times relevant to this action, the employees of
J & L and Furia worked out of the same locations
28. Upon information and belief, at all times relevant to this action, Furia was used to avoid

J & L's obligations under the collective bargaining agreement(s) with the Union.

DUTY TO MAKE CONTRIBUTIONS AND SUBMIT TO AUDIT

29. The collective bargaining agreements and the Trust Agreements require J & L to make
contributions to the Funds in specified amounts for hours worked and/or paid in employment covered
by the collective bargaining agreements (“covered employment”).

30. The collective bargaining agreements and the Trust Agreements require Furia to make
contributions to the Funds in specified amounts for covered employment

31. The collective bargaining agreements and the Trust Agreements require J & L to submit
detailed written reports of hours worked and/ or paid in covered employment (“remittance reports”)
each month.

32. The collective bargaining agreements and the Trust Agreements require Furia to submit
remittance reports each month.

33. J & L submitted monthly remittance reports to the Funds during the period from 2005

through February, 201 6.

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 6 of 18 Page|D: 6

34. The remittance reports submitted by J & L did not include hours worked by employees
in covered employment that appeared on the payroll of Furia.

35. Furia has not submitted remittance reports to the Funds

36. The Trust Agreements and Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3),
authorize the Trustees to bring actions to enforce an employer’s obligations to the Funds based upon its
collective bargaining agreements with the Union or other pertinent writings The collective bargaining
agreements and the Trust Agreements, with the sanction of Section 502(g)(2) of ERISA, 29 U.S.C. §
1132(g)(2), require payment of unpaid contributions

37. The collective bargaining agreements and the Trust Agreements, with the sanction of
Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), require payment of interest on
unpaid contributions at the rate of ten percent (10%) per annum.

38. The collective bargaining agreements and the Trust Agreements, with the sanction of
Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), require payment of the greater of an amount equal
to the interest on unpaid contributions or liquidated damages in an amount equal to twenty percent
(20%) of the unpaid contributions

39. The collective bargaining agreements and the Trust Agreements, with the sanction of
Section 502(g)(2) of ERISA, 29 U.S.C. §§ 1132(g)(2), require payment of audit fees, reasonable
attorneys’ fees, costs and such other and further equitable relief as the Court deems appropriate

40. The Trust Agreements and ERISA obligate the Trustees to locate any assets that are due

the Funds and require J & L and Furia to submit to audit and re-audit by the Funds

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 7 of 18 Page|D: 7
41. lf Defendants refuse to provide the Trustees’ auditors with the pertinent books and

records, it will be in violation of Section 209(a) of ERISA, 29 U.S.C. § 1059(a), which requires an
employer to “maintain records with respect to each of his employees sufficient to determine the benefits
due or which may become due to such employees” ln addition, under Section 107 of ERISA, 29 U.S.C.
§ 1027, “records [must be] available for an examination period of not less than six years.”

42. ln any action by the Trustees seeking the production of books and records by employers

for audit purposes the Funds are entitled to reasonable attorneys’ fees and costs

FIRST CAUSE OF ACTION

43. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 42, as if
the same were fully set forth herein.

44. Upon information and belief, J & L underreported and underpaid contributions owed to
the Funds

45. Such underreporting and underpayment is a breach of the collective bargaining
agreement(s) and the Trust Agreements, and places J & L in violation of Section 515 of ERISA,
29 U.S.C. § 1145.

46. J & L's actions have injured the Funds by delaying the investment of contributions and
causing unnecessary administrative costs to the Funds

47. Accordingly, because of the above-described actions, J & L is liable for the unpaid
contributions owed to the Funds; interest at the rate of ten percent (10%) per annum from the date
contributions became due; the greater of a second charge of interest as computed above or liquidated
damages in the amount of twenty percent (20%) of the unpaid contributions; and costs and reasonable

attorneys’ fees

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 8 of 18 Page|D: 8
SECOND CAUSE OF ACTION

48. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 47, as if

the same were fully set forth herein.

49. Upon information and belief, Furia underreported and underpaid contributions owed to
the Funds
50. Such underreporting and underpayment is a breach of the collective bargaining

agreement(s) and the Trust Agreements, and places Furia in violation of Section 515 of ERISA, 29
U.S.C. § 1145.

51. Furia's actions have injured the Funds by delaying the investment of contributions and
causing unnecessary administrative costs to the Funds

52. Accordingly, because of the above-described actions, Furia is liable for the unpaid
contributions owed to the Funds; interest at the rate often percent (10%) per annum from the date
contributions became due; the greater of a second charge of interest as computed above or liquidated
damages in the amount of twenty percent (20%) of the unpaid contributions; and costs and reasonable

attorneys’ fees

THIRD CAUSE OF ACTION

53. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 52, as if
the same were fully set forth herein.

54. Upon information and belief, at all times relevant to this action, Furia was an alter ego
of J & L.

5 5. Furia is jointly and severally liable with J & L for all sums owed to the Trustees by
J & L, including all unpaid contributions interest, additional interest or liquidated damages, costs and

attorneys’ fees

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 9 of 18 Page|D: 9

56. ln addition, J & L and Furia are jointly and severally liable for benefit contributions
owed to Plaintiffs for each hour paid to and/or worked by employees of Furia for work performed in
employment covered by the collective bargaining agreement(s) between the Union and J & L plus
interest at the rate of ten percent (10%) per annum from the date contributions became due; the greater
of a second charge of interest as computed above or liquidated damages in the amount of twenty

percent (20%) of the unpaid contributions; and costs and reasonable attomeys’ fees

FOURTH CAUSE OF ACTION

57. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through
56, as if the same were fully set forth herein.

5 8. Upon information and belief, at all times relevant to this action, Furia was a single
employer with J & L.

59. Furia is jointly and severally liable with J & L for all sums owed to the Trustees by
J & L, including all unpaid contributions interest, additional interest or liquidated damages costs and
attorneys’ fees

60. ln addition, J & L and Furia are jointly and severally liable for benefit contributions
owed to Plaintiffs for each hour paid to and/ or worked by employees of Furia for work performed in
employment covered by the collective bargaining agreement(s) between the Union and J & L, plus
interest at the rate of ten percent (10%) per annum from the date contributions became due; the greater
of a second charge of interest as computed above or liquidated damages in the amount of twenty

percent (20%) of the unpaid contributions; and costs and reasonable attomeys’ fees

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 10 of 18 Page|D: 10

FIFTH CAUSE OF ACTION

61. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 60, as if
the same Were fully set forth herein.

62. J & L and Furia shared common ownership at all material times

63. At and soon after the time Furia commenced operations assets used by J & L were
transferred to it.

64. At and soon after the time Furia commenced operations substantially all its assets had
been assets used by J & L prior to the commencement of operations by
Furia.

65. At and soon after the time Furia commenced operations the roofing businesses it
operated had been operated by J & L prior to the commencement of operations by Furia.

66. At and soon after the time Furia commenced operations it operated vehicles which had
been operated by J & L prior to the commencement of operations by Furia.

67. At and soon after the time Furia commenced operations it used equipment which had
been used by J & L prior to the commencement of operations by Furia.

68. At and immediately after the time Furia commenced operations substantially all its
employees that can be classified as covered employees under the collective bargaining agreement(s) had
worked as covered employees for J & L prior to the commencement of operations by Furia.

69. At and immediately after the time Furia commenced operations its employees were
supervised by people who had supervised them when they worked for J & L.

70. At and immediately after the time Furia commenced operations it engaged in the same

type of work that J & L had engaged in prior to the commencement of operations by Furia.

10

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 11 of 18 Page|D: 11

71. At and immediately after the time Furia commenced operations it performed work for
customers who had been customers of J & L prior to the commencement of operations by Furia.

72. At and immediately after the time Furia commenced operations it provided services for
the purpose of fulfilling various contractual obligations of J & L.

73. Furia had notice of the delinquent contributions owed by J & L because the same
individuals owned and operated both companies at all material times

74. Furia is an alter ego of J & L. As such, Furia is liable for the delinquent benefit fund
contributions owed by J & L to the Funds plus interest at the rate of ten percent (10%) per annum liom
the date contributions became due; the greater of a second charge of interest as computed above or
liquidated damages in the amount of twenty percent (20%) of the unpaid contributions and costs and

reasonable attorneys’ fees

SIXTH CAUSE OF ACTION

75. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 74, as if
the same were fully set forth herein.

76. J & L has and has had for all time periods material to this Complaint a financial interest
in Furia.

77. Furia engages and has engaged for all time periods material to this Complaint the same
types of roofing work as also performed by J & L and as such work is defined in the Union’s CBA.

78. Thus Furia is bound by the terms of the collective bargaining agreements
J & L signed with the Union.

79. Accordingly, Furia and J & L are jointly and severally liable to pay benefit contributions
to the Funds for each hour paid to and/or worked by employees of Furia for work performed in

employment covered by the collective bargaining agreement(s) between the Union and J & L, plus

ll

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 12 of 18 Page|D: 12

interest at the rate of ten percent (10%) per annum from the date contributions became due; the greater
of a second charge of interest as computed above or liquidated damages in the amount of twenty

percent (20%) of the unpaid contributions and costs and reasonable attorneys’ fees

SEVENTH CAUSE OF ACTION

80. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 80 as if the

same were fully set forth herein.

81. J & L sublet all or part of contracts to Furia for all time periods material to this
Complaint.
82. Thus Furia is bound to the collective bargaining agreements to the extent it performs

work as a Subcontractor of J & L.

83. Accordingly, J & L and Furia are jointly and severally liable to pay benefit contributions
to the Funds owed for each hour paid to and/or worked by employees of Furia for work J & L sublet to
Furia, plus interest at the rate of ten percent (10%) per annum from the date contributions became due;
the greater of a second charge of interest as computed above or liquidated damages in the amount of

twenty percent (20%) of the unpaid contributions and costs and reasonable attorneys’ fees

EIGHTH CAUSE OF ACTION
84. Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1 through 83, as if
the same were fully set forth herein.
85. The Trust Agreements and ERISA require J & L and Furia to produce their books and
records for audit by the Trustees
86. J & L and Furia have failed and refused to produce their books and records for audit by

the Funds

12

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 13 of 18 Page|D: 13

87. Because of Defendants’ refusal to produce their books and records the Funds are
entitled to an Order from the Court compelling J & L and Furia to submit their books and records to the
Funds for all time periods material to this Complaint plus an award of attorneys’ fees audit fees and all

costs and disbursements

NINTH CAUSE OF ACTION

88. Plaintiffs repeat and reallege the allegations set forth in Paragraphs l through
87 as if the same were fully set forth herein.

89. To the extent that any Defendant claims that it has not maintained pertinent books and
records for any portion of the periods sought to be audited, it has violated the terms of the collective
bargaining agreements and the Trust Agreements

90. To the extent that any Defendant claims that it has not maintained pertinent books and
records for any portion of the periods sought to be audited, it has also violated Section
209(a) of ERISA, 29 U.S.C. § 1059(a), which requires an employer to “maintain records with respect to
each of his employees sufficient to determine the benefits due or which may become due to such
employees.” ln addition, under Section 107 of ERISA, 29 U.S.C. § 1027, “records [must be] available
for examination for a period of not less than six years.”

91. To the extent that any Defendant claims that it has not maintained pertinent books and
records for any portion of the periods sought to be audited, it has also violated Section 515
of ERISA, 29 U.S.C. § 1145, which requires “[e]very employer who is obligated to make contributions
to a multiemployer plan under the terms of the plan or under the terms of a collectively bargained
agreement . . . [to] make such contributions in accordance with the terms and conditions of such plan or

such agreement.”

13

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 14 of 18 Page|D: 14

92. The Trust Agreements and ERISA empower the Trustees to take whatever action may be
proper and necessary in their discretion to enforce an employer's obligations to the Funds and to protect
the financial integrity of the Funds

93. Thus to the extent that evidence exists enabling the Trustees to approximate
contributions owed by an employer that has failed to maintain pertinent books and records the Trustees
may utilize such evidence to estimate contributions owed to the Funds

94. To the extent that evidence exists enabling Plaintiffs to approximate contributions owed
by an employer that has failed to submit pertinent books and records that employer must accept
Plaintiffs’ reasonable estimate of contributions owed.

95. Therefore, Plaintiffs are entitled, under Section 5 02(g)(2) of ERISA, 29 U.S.C. §
ll32(g)(2), to the estimated amount of unpaid contributions plus interest at the rate of ten percent
(10%) per annum from the date contributions became due; the greater of a second charge of interest as
computed above or liquidated damages in the amount of twenty percent (20%) of the unpaid
contributions costs and reasonable attorneys’ fees and such other legal or equitable relief as the Court
deems appropriate

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray for judgment against the Defendants, as follows:

1. On the First Cause of Action

 

An Order directing J & L to pay Plaintiffs: (a) the amount in unpaid contributions found
to be due and owing for the period from January 1, 2014through the present; (b) interest
on the unpaid contributions at the rate of ten percent (10%) per annum from the date
each payment was due until the date judgment is entered; (c) the greater of additional
interest or liquidated damages equal to twenty percent (20%) of the unpaid contributions

(d) an award of all costs and disbursements including, but not limited to, audit fees and

14

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 15 of 18 Page|D: 15

reasonable attorneys’ fees incurred in this action; and (e) such other and further equitable
relief as the Court deems just and proper.

2. 0n the Second Cause of Action

An Order directing Furia to pay Plaintiffs: (a) the amount in unpaid contributions found
to be due and owing for the period from January 1, 2014through the present; (b) interest
on the unpaid contributions at the rate of ten percent (10%) per annum from the date
each payment was due until the date judgment is entered; (c) the greater of additional
interest or liquidated damages equal to twenty percent (20%) of the unpaid contributions
(d) an award of all costs and disbursements including, but not limited to, audit fees and
reasonable attorneys’ fees incurred in this action; and (e) such other and further equitable
relief as the Court deems just and proper.

3. On the Third Cause of Action

 

An Order directing J & L and Furia to pay Plaintiffs: (a) the amount in unpaid
contributions found to be due and owing for the period from January 1, 2014through the
present; (b) interest on the unpaid contributions at the rate of ten percent (10%) per
annum from the date each payment was due until the date judgment is entered; (c) the
greater of additional interest or liquidated damages equal to twenty percent (20%) of the
unpaid contributions (d) an award of all costs and disbursements including, but not
limited to, audit fees and reasonable attorneys’ fees incurred in this action; and (e) such
other and further equitable relief as the Court deems just and proper.

4. On the Fourth Cause of Action

An Order directing J & L and Furia to pay Plaintiffs: (a) the amount in unpaid
contributions found to be due and owing for the period nom January 1, 2014through the
present; (b) interest on the unpaid contributions at the rate of ten percent (10%) per

annum from the date each payment was due until the date judgment is entered; (c) the

15

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 16 of 18 Page|D: 16

greater of additional interest or liquidated damages equal to twenty percent (20%) of the
unpaid contributions (d) an award of all costs and disbursements including, but not
limited to, audit fees and reasonable attorneys’ fees incurred in this action; and (e) such
other and further equitable relief as the Court deems just and proper.

5. On the Fifth Cause of Action

An Order directing Furia to pay Plaintiffs (a) the amount in unpaid contributions that J
& L owes for the period from January 1, 2014through the present; (b) interest on the
unpaid contributions at the rate of ten percent (10%) per annum from the date each
payment Was due until the date judgment is entered; (c) the greater of additional interest
or liquidated damages equal to twenty percent (20%) of the unpaid contributions (d) an
award of all costs and disbursements including, but not limited to, audit fees and
reasonable attorneys’ fees incurred in this action; and (e) such other and further equitable
relief as the Court deems just and proper.

6. On the Sixth Cause of Action

An Order directing J & L and Furia to pay Plaintiffs: (a) the amount in unpaid
contributions found to be due and owing for the period from January 1, 2014through the
present; (b) interest on the unpaid contributions at the rate of ten percent (10%) per
annum from the date each payment was due until the date judgment is entered; (c) the
greater of additional interest or liquidated damages equal to twenty percent (20%) of the
unpaid contributions (d) an award of all costs and disbursements including, but not
limited to, audit fees and reasonable attorneys’ fees incurred in this action; and (e) such

other and further equitable relief as the Court deems just and proper.

16

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 17 of 18 Page|D: 17

7. On the Seventh Cause of Action

An Order directing J & L and Furia to pay Plaintiffs: (a) the amount in unpaid
contributions found to be due and owing for work J & L sublet to Furia for the period
from January 1, 2014through the present; (b) interest on the unpaid contributions at the
rate of ten percent (10%) per annum from the date each payment was due until the date
judgment is entered; (c) the greater of additional interest or liquidated damages equal to
twenty percent (20%) of the unpaid contributions (d) an award of all costs and
disbursements including, but not limited to, audit fees and reasonable attorneys’ fees
incurred in this action; and (e) such other and further equitable relief as the Court deems
just and proper.

8. On the Eighth Cause of Action

An Order directing Defendants to present their pertinent books and records for the period
from January 1, 2014through the present within thirty (30) days of Judgment to the
Trustees’ auditors for examination; plus pay all costs and disbursements of this suit,
including, but not limited to, audit fees and reasonable attorneys’ fees and such other
and further equitable relief as this Court deems appropriate

9. On the Ninth Cause of Action

 

ln the event that any Defendant claims it has not maintained pertinent books and records
for any portion of the period sought to be audited, an Order directing entry of j udgment
against it in the following amounts:

(a) To the extent that any Defendant claims it has not maintained pertinent books and
records for any portion of the period sought to be audited, an Order directing entry of
judgment against Defendants for unpaid contributions as estimated by Plaintiffs’ use of

available evidence;

17

Case 2:19-cv-O7359-|\/|CA-SCI\/| Document 1 Filed 03/04/19 Page 18 of 18 Page|D: 18

(b) interest on the unpaid contributions at the rate of ten percent (10%) per annum from
the date each payment was due until the date judgment is entered;

(c) the greater of additional interest or liquidated damages equal to twenty percent (20%)
of the unpaid contributions

(d) an award of all costs and disbursements including, but not limited to, audit fees and
reasonable attorneys' fees incurred in this action; and

(e) such other and further equitable relief as this Court deems appropriate

ORANSKY, SCARAGGI & BORG, P.C.
Attorneysfor Plaintiffs

MM<

By:
ANDI(EW D. BoBQ,/ESQ. (9384)

 

Da't€di March 1, 2019

18

